ORDER

PER CURIAM.
Philip D. Suddarth appeals from the judgment of the Circuit Court of Lincoln County denying Mr. Suddarth’s Petition for Declaratory Judgment, Permanent Injunction and Money Damages related to the Elsberry Special Road District’s (“the District”) obligation to maintain a certain roadway. In his appeal, Mr. Suddarth contends that the trial court erred when it denied money damages and held that in-junctive relief was not warranted because the District already maintained the roadway as required under Section 233.070 RSMo.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).